Motion for reargument granted and, on reargument, the decision and the order of this court dated May 11, 1978 are amended to read as follows: Motion to dismiss the appeal herein granted and the appeal dismissed, with costs and $20 costs of motion, upon the ground that the order appealed from, insofar as it involves plaintiff’s causes of action, does not finally determine the action within the meaning of the Constitution and upon the further ground that with respect to the order appealed from, insofar as it involves defendant’s counterclaims, the dissent at the Appellate Division was not on a question of law in favor of appellant (CPLR 5601, subd [a], par [i]). Motion for a stay denied as unnecessary (CPLR 5519, subd [a], par 2). [See 44 NY2d 847.]